Citation Nr: 1501782	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to rating in excess of 10 percent for a left knee disability.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & C.A.




ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971 and July 1971 to July 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran and a witness presented sworn testimony at a hearing before the undersigned in November 2013.  A transcript of that hearing is of record. 

The issue of entitlement to TDIU was not certified for appeal. Where, however, there is evidence of unemployability submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At his hearing before the Board, the Veteran indicated that he was not working and testified that he has sought social security benefits as a result of his service-connected disabilities, thereby raising the issue of entitlement to TDIU.  See Hearing Tr. at 2, 9.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

During his hearing before the Board, the Veteran testified that his left knee disability has worsened since his most recent VA examination in August 2010.  In this regard, the Board finds that the Veteran has competently and credibly reported that he suffers from both left knee instability and limitation of motion of the left knee.  As such, this matter must be remanded for a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the Veteran testified that he has been treated at the VA Medical Centers in Richmond, Virginia and Indianapolis, Indiana in connection with his left knee disability.  See Hearing Tr. at 8.  These pertinent outstanding VA medical records should be obtained.  See 38 U.S.C.A. § 5103A(a)-(c) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted above, the Veteran testified that he has sought social security disability benefits as a result of his left knee disability and his service-connected right knee disability.  On remand, these documents should be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, all outstanding VA and private medical records, if any, regarding the Veteran's treatment for his left knee disability, including those from the Indianapolis VAMC and Richmond VAMC from January 2012 to the present.

2.  Invite the Veteran to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Contact the Social Security Administration (SSA) to attempt to obtain any records pertinent to the Veteran's application (whether awarded or denied) for social security disability benefits, including any decisions and/or determinations, and all underlying medical records which are in SSA's possession.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the current nature, extent and severity of his service-connected disabilities and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent and severity of his left knee disability.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  

The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking. 

Then, the examiner should opine as to the limitations imposed by the Veteran's right and left knee disabilities, to include the impact of the conditions on his ability to work. 

A complete rationale for any opinion expressed shall be provided.

6.  Then readjudicate the matters on appeal, to include the issue of TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

